Citation Nr: 0612940	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  03-22 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a bilateral 
shoulder disability.

4.  Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to December 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in December 2002, a statement of the 
case was issued in May 2003, and a substantive appeal was 
received in July 2003.  The veteran testified at a Board 
hearing at the RO in February 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

In light of the Veterans Claims Assistance Act of 2000 
(VCAA), the Board has determined that further evidentiary 
development is necessary with regard to the issues on appeal.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2005).

Service medical records reflect that the veteran was involved 
in a horseback riding accident in April 1973 and was 
hospitalized for approximately two days.  As a result of the 
incident, the veteran incurred a right knee injury, and 
complained of injury to the low back.  Service medical 
records also reflect that the veteran was involved in a motor 
vehicle accident in December 1974, and two days later 
reported low back pain.  The veteran claims entitlement to 
service connection for a right knee disability, low back 
disability, bilateral shoulder disability, and neck 
disability as a result of the horseback riding incident that 
occurred during active service.  Based on a review of the 
private medical records on file and the veteran's testimony 
in February 2006, the Board finds that the veteran should be 
afforded a VA examination to determine the nature and 
etiology of her claimed right knee, low back, shoulder, and 
neck disabilities.  

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Since the 
appeal is being remanded for VA examination, it is 
appropriate to also direct that the RO furnish proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is granted for any of the claimed disabilities, 
and also include an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The veteran should be requested to 
provide the names and addresses of all 
medical providers from whom she has 
received treatment for the disabilities 
at issue. Copies of all available 
records, not already on file, should be 
obtained.

3. The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and etiology of the claimed 
right knee disability, low back 
disability, bilateral shoulder 
disabilities, and neck disability.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All necessary special 
studies should be performed and all 
pertinent clinical findings reported in 
detail.  After reviewing the claims file, 
to include service medical records and 
the veteran's post-service private 
medical records, and examining the 
veteran, the examiner should opine as to 
the following:

a)  whether it is as likely as not (a 50% 
or higher degree of probability) that any 
right knee disability is due to service 
or any incident therein;

b)  whether it is as likely as not (a 50% 
or higher degree of probability) that any 
low back disability is due to service or 
any incident therein;

c)  whether it is as likely as not (a 50% 
or higher degree of probability) that any 
bilateral shoulder disability is due to 
service or any incident therein;

d)  whether it is as likely as not (a 50% 
or higher degree of probability) that any 
neck disability is due to service or any 
incident therein;

The examiner is requested to provide a 
rationale for any opinion expressed.  If 
any opinion cannot be provided without 
resort to speculation, the examiner 
should so indicate.

4.  Review the expanded record and 
determine if service connection is 
warranted for any of the claimed 
disabilities.  The veteran and her 
representative should then be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The veteran and her representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 




